Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 08/14/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the monitoring engine of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a simulation engine to build an environment simulation to mimic portions of a real environment relevant to a detected anomaly trend” in claim 1
“an acceleration engine to simulate, within the environment simulation, a scenario associated with the detected anomaly at a rate faster than the scenario occurs in the real environment” in claim 1
“an abnormal behavior engine to detect an abnormal behavior associated with the scenario” in claim 1
“an adaptation engine to modify a device within the real environment to be adaptive to the scenario, based on the detected abnormal behavior” in claim 1
“a monitoring engine to detect an anomaly in the real environment based on predictions created using collected monitoring data” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9. Claims 1,4,5,6,7,8,10,11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


The terms "acceleration engine" and “accelerate” in claims 1,4,5,6,10 are relative terms which renders the claim indefinite.  The terms "acceleration engine" and “accelerate” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification discloses in [0029] that “The simulation may include accelerating the scenarios. For instance, acceleration may include making the scenarios happen faster or more frequently.” No further explanation is provided, and what is provided is insufficient for a person having ordinary skill in the art to determine the degree by which anomaly scenarios may be considered “faster” or “more frequent”.
For the purposes of examination the terms "acceleration engine" and “accelerate” will be interpreted to encompass any modification to the system that increases the speed at which simulations or run or that increase the rate at which anomalies occur.

10. The term "more severe" in claims 4,10 is a relative term which renders the claim indefinite.  The term "more severe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

For the purposes of examination the term “more severe” will be interpreted to mean an anomaly scenario that poses a higher risk or is considered more important to the environment under simulation.

11. The terms "temporary" and “permanent” in claims 7,8 are relative terms which renders the claim indefinite.  The terms "temporary” and “permanent” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification discloses in [0026] that “In some examples, the determination may include a temporary solution determination to the at least one of the predicted plurality of anomalies and/or a permanent solution determination to the at least one of the predicted plurality of anomalies.” No further explanation is given, and  what is provided is insufficient for a person having ordinary skill in the art to determine the quality by which a solution may be considered “temporary” or “permanent”.
For the purposes of examination the terms “temporary” or “permanent” will be interpreted to correspond to solutions that are intended for any definite and indefinite time frame, respectively.

12. The term "fixing" in claim 11 is a relative term which renders the claim indefinite.  The term "fixing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The specification discloses in [0027] that “For instance, a device, application, environment, etc. (e.g., executable instructions associated with it) may be fixed using a fix determined during simulation. For instance, changes may be made to executable instructions that affect how the device, application, environment, etc. performs in the real world. The executable instructions may include fixes to allow the device, application, environment, etc. to adapt to anomalies experienced in the environment simulation.” No further explanation is given, and what is provided is insufficient for a person having ordinary skill in the art to determine the quality by which an environment may be considered “fixed”. 
For the purposes of examination the term “fixing” will be interpreted to encompass any modification to the environment that improves it or lessens the impact of anomalies.

Claim Rejections - 35 USC § 101
13. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




14. Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is
mathematical concept without significantly more.
Claim 6 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
Yes, the claim recites a mathematical concept in prose. Specifically the limitations:
predict a plurality of anomalies within a system
In [0021] of the specification prediction is described thusly: “prediction instructions 226, when executed by a processor such as processor 222, may cause system 220 to predict a plurality of anomalies within a system using collected monitoring data from a real system environment
Trend analysis, formulation, and extrapolated predictions would necessarily involve mathematical concepts and techniques when implemented in software and/or hardware.
simulate, within an environment simulation, conditions in which the predicted plurality of anomalies occurs
An example of simulating is given in [0035] of the specification: “predictive testing in accordance with the present disclosure may be used to simulate the smart lighting system in the environment simulation using physical or virtual devices (or a combination of both physical and virtual devices). 
Simulation of a virtual environment would necessarily involve mathematical concept and techniques when implemented in software and/or hardware.
accelerate the conditions within the environment simulation

Acceleration would necessarily involve the manipulation of the mathematical  concept and use mathematical techniques such as modifying a metric, which would be formulated mathematically.
determine a solution to at least one of the predicted plurality of anomalies
An example of solution determining is given in [0026] of the specification: “such an example may include the controller executing tools of debugging and monitoring to find a root cause of the abnormal behavior. Additionally or alternatively, determination instructions 232 may be executed a plurality of times to determine a solution. For instance, a root cause analysis and/or a determination may be a process with a number of steps within the process.”
Techniques such as root cause analysis and other solutions to a mathematical concept would themselves be mathematical in nature.
The claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The claim recites additional elements that are examples of mere instructions to apply the judicial exception and electric signals per se, specifically:
A non-transitory machine-readable medium storing instructions executable by a processor
The machine-readable medium is described in [0020] of the specification: “Machine-readable storage medium 224 may be any electronic, magnetic, optical, or other physical 
Section 2106.05(f) of the MPEP states the following: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” 
All of the engine components of the system are described at such a high level of generality without specifying any specific hardware or software requirements that they constitute general purpose computing and thus do not integrate the claim into a practical application
modify a device within the system to be adaptive to the at least one of the
predicted plurality of anomalies based on the solution.
	Modifying the device is within the scope of electric signals per se or software per se and does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional element in the claim
amounts to no more than mere instructions to apply the exception and electric signals per se and thus does not constitute an inventive concept.
The claim is ineligible.

Claim 7 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claim 6, specifically:
instructions to determine a temporary solution to the at least one of the predicted plurality of anomalies
As discussed with claim 6, a solution will be in mathematical form.
The claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim does not recite any additional elements that would impose any
meaningful limits on practicing the mental process.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitation furthers the mathematical concept of claim 6, specifically:
instructions to determine a permanent solution to the at least one of the predicted plurality of anomalies.
The claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim does not recite any additional elements that would impose any meaningful limits on practicing the mental process.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore
the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitations furthers the mathematical concept of claim 6, specifically:
instructions executable to simulate the conditions based on trends detected in the real environment
As discussed with claim 6, simulation via hardware and/or software would necessarily involve mathematical models and techniques.
The claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional limitation is an example of mere data gathering, specifically:
using the collected monitoring data. 
As discussed with claim 6, this does not integrate the claim into a practical application.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with step 2A, the additional limitation not reciting the mathematical concept is an example of mere data gathering which does not constitute an inventive concept.
The claim is ineligible.

Claim 10 (Statutory Category – Medium)
Step 2A - Prong 1: Judicial Exception Recited?
The claim limitations further the mathematical concept of claim 6, specifically:
instructions executable to:
simulate the conditions at a rate faster than occurs in the real environment
simulate the conditions at a level more severe than occurs in the real environment
simulate the conditions at a more frequent occurrence than in the real environment
As discussed with claim 6, simulation of a virtual environment would necessarily involve mathematical models and techniques when implemented in software and/or hardware. Furthermore, modifying the simulation to increase the rate conditions occur, the severity of the conditions, and/or the frequency of the conditions would all necessarily entail the use of mathematical models and techniques.
The claim recites a mathematical concept.
Step 2A - Prong 2: Integrated into a Practical Application?
No, the claim does not recite any additional elements that would impose any
meaningful limits on practicing the mental process.
The claim is direct to the mathematical concept.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore
the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

15. Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to a mental process without significantly more.
Claim 11 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim recites elements of a mental process in prose, specifically: 
monitoring data collected from a system in a real environment
In [0034] of the specification an example of monitoring is given: “In a particular example, developers of the system may have ignored situations such as construction workers closing a lane at 4 AM, a fact that may be discovered by monitoring cameras. In such an example, closing a lane may cause degradation of traffic speed after 7 AM and consequentially affect public transportation waiting times. For instance, the monitoring system may discover a trend of longer waiting times at certain hours or as a result of road work.

The act of monitoring data may be performed mentally if no limitations regarding computation time and data size/complexity are specified.
detecting anomalies in the data and building predictions based on a trend
determined during the monitoring
	Examples of predictions are described in [0029] of the specification: “his may provide a way for acceleration of events that may happen based on the predictions (e.g., system failure, faults, etc.).”
	Anomaly detection may be performed mentally. Furthermore,     predictions of system failure etc. may also be performed mentally.
		 determining a root cause of an abnormal behavior in the environment simulation in response to determining that accelerating the trend caused the abnormal behavior
	An example of root cause analysis is given in [0026] of the specification: “For instance, a root cause analysis and/or a determination may be a process with a number of steps within the process.”
	A process described in this way may be performed mentally.
	fixing the abnormal behavior
Fixing the abnormal behavior is described in [0033] of the specification thusly: “At 464, the trend/anomaly issue or issues are fixed within the environment simulation, and at 466. The fix is deployed to fix the trend and/or anomaly in the real production environment that was detected or predicted during simulation. At 458, if the fix does not work, simulation is repeated at 462.”
	Applying a fix to a simulation that is performed mentally would also necessarily constitute a mental process.
The claim recites a mental process.
Step 2A - Prong 2: Integrated into a Practical Application?

testing a behavior of the real environment in the environment simulation
at a time of anomaly detection while accelerating the trend
	Testing a behavior is described in [0032] of the specification thusly: “At 462, the trend and/or anomaly is simulated in a testing scenario to cause a system, application, etc. failure in the environment simulation. The simulation may be accelerated, allowing for discovery of anomalies/trends at a faster rate than in a real-world environment.”
Section 2106.5(g) of the MPEP cites “Testing a system for a response, the response being used to determine system malfunction” as an example of Extra-Solution Activity, specifically mere data gathering (see In re Meyers). As such, testing the environment does not integrate the claim into a practical application.
modifying the portion of the real environment to adapt to the abnormal behavior.
The scope of the device and the real environment, absent context, include software per se and electric signals per se, both of which have been declared to be judicial exceptions and thus not integrating the claim into a practical application. 
The claim is direct to the mental process.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere data gathering and electric signals per se and thus do not constitute an inventive concept.
The claim is ineligible.

Claim 12 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim depends upon the method of claim 11.
The claim recites a mental process.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional claim limitation is an example of mere data gathering, specifically:
testing the behavior by streaming data from the real environment to the environment simulation.
The same reasoning used in claim 12 applies here and so the claim is not integrated into a practical application.
The claim is direct to the mental process.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional element in the claim
amounts to no more than mere data gathering and thus does not constitute an inventive concept.
The claim is ineligible.

Claim 13 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim depends upon the method of claim 11.
The claim recites a mental process.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional claim limitation is an example of electric signals per se, specifically:
modifying the portion of the real environment before the detected anomalies and the abnormal behavior occur in the real environment.
The same reasoning used in claim 11 applies and so the act of modifying the environment falls under the scope of electric signals per se and/or software per se and therefore does not integrate the claim into a practical application.
The claim is direct to the mental process.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional element in the claim
amounts to no more than electric signals per se and thus does not constitute an inventive concept.
The claim is ineligible.

Claim 14 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim depends upon the method of claim 11.
The claim recites a mental process.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional claim limitation is an example of electric signals per se, specifically:
modifying the portion of the real environment in response to the detected anomalies occurring in the real environment.
11 applies and so the act of modifying the environment falls under the scope of electric signals per se and/or software per se and therefore does not integrate the claim into a practical application.
The claim is direct to the mental process.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional element in the claim
amounts to no more than electric signals per se and thus does not constitute an inventive concept.
The claim is ineligible.

Claim 15 (Statutory Category – Method)
Step 2A - Prong 1: Judicial Exception Recited?
The claim depends upon the method of claim 11.
The claim recites a mental process.
Step 2A - Prong 2: Integrated into a Practical Application?
The additional claim limitation is an example of electric signals per se, specifically:
modifying the portion of the real environment in response to the abnormal behavior occurring in the real environment.
The same reasoning used in claim 11 applies and so the act of modifying the environment falls under the scope of electric signals per se and/or software per se and therefore does not integrate the claim into a practical application.
The claim is direct to the mental process.
Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A Prong Two, the additional element in the claim
amounts to no more than electric signals per se and thus does not constitute an inventive concept.
The claim is ineligible.

Claim Rejections - 35 USC § 103
16. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. Claim 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15  are rejected under 35 U.S.C. 103 as being unpatentable over Ismael (US Patent No. US 8,793, 787 B2) in view of Tramontana (US Patent No. 7,725,303 B2).
Ismael discloses a system for environment simulation (Ismael, Column 2 lines 56-58 “The behavior of one or more virtual environment components which process network content in a virtual environment is used to identify malicious network content”) and that the system comprises a simulation engine to build an environment simulation to mimic portions of a real environment relevant to a detected anomaly trend (Ismael,  Column 2 lines 58-61 “Network con-tent can be monitored and analyzed using a set of heuristics. The heuristics identify suspicious network content communicated over a network.” and Column 3 lines 7-10 “An an abnormal behavior engine to detect an abnormal behavior associated with the scenario (Ismael, Column 3 lines 26-27 “An agent can detect an anomaly
associated with the virtual environment component”) ]  and an adaptation engine to modify a device within the real environment to be adaptive to the scenario, based on the detected abnormal behavior (Ismael , Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious network content associated with the malicious content data at step 815.” and lines 27-31 “The generated heuristic is then provided to heuristic module 130 within system 125 at step 820. Once provided to heuristic module 130, the heuristic module 130 may apply the heuristic to network data retrieved by network tap 115 and provided to malicious network content detection system 125.”).
Ismael does not explicitly disclose an acceleration engine to simulate, within the environment simulation, a scenario associated with the detected anomaly at a rate faster than the scenario occurs in the real environment.
Tramontana discloses an acceleration engine to simulate, within the environment simulation, a scenario associated with the detected anomaly at a rate faster than the scenario occurs in the real environment (Tramontana, Column 12 lines 50-57 “In each cycle the Boolean equations which formed the control and command logical program are recalculated. In the program of the device according to the invention, the user can set any cycle time corresponding to a real number. To this end, the quick button 810 or the menu command cause the opening of a window for setting the cycle time wherein it is possible to specify a cycle time.”) [Examiner 
Ismael and Tramontana are analogous art because they both come from the same field of endeavor of simulating anomalous conditions in a virtual environment.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by implementing a system component that decreases the time in which anomalous virtual scenarios occur below that of the real environment as taught by Tramontana. The motivation for doing so would have been to test and/or validate the virtual environment’s state in response to being stressed by extreme anomalous conditions (Tramontana, Column 3 lines 9-11 “Advantageously, the simulation program allows the user to set starting operating conditions of the plant and/or setting situations even anomalous of the plant operating units to verify the plant reaction to these conditions.”). 

Regarding claim 2, Ismael in view of Tramontana disclose the system of claim 1.
Ismael discloses a monitoring engine to detect an anomaly in the real environment based on predictions created using collected monitoring data (Ismael, Column 3 line 65 – Column 4 line 3 “Network content can be monitored and analyzed using a set of heuristics. The heuristics can identify suspicious network content communicated over a network between two or more computing devices. The suspicious network content can further be analyzed in a virtual environment.” and Column 4 lines 25-32 “The behavior of the virtual environment browser application is monitored while it is processing suspicious network content. When the actual or 

Regarding claim 3, Ismael in view of Tramontana disclose the system of claim 1.
Ismael discloses the adaptation engine to modify the device in response to a predicted anomaly occurring in the real environment (Ismael, Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious network content associated with the malicious content data at step 815.” and lines 27-31 “The generated heuristic is then provided to heuristic module 130 within system 125 at step 820. Once provided to heuristic module 130, the heuristic module 130 may apply the heuristic to network data retrieved by network tap 115 and provided to malicious network content detection system 125.”).
Regarding claim 4, Ismael in view of Tramontana disclose the system of claim 1.
Ismael does not explicitly disclose the acceleration engine to simulate the scenario associated with the detected anomaly at a more severe level than the scenario occurs in the real environment.
Tramontana discloses the acceleration engine to simulate the scenario associated with the detected anomaly at a more severe level than the scenario occurs in the real environment (Tramontana, Column 14 lines 51-55 “Control: Such variables are used to control the simulator
behaviour. These variables are associated to buttons to offer the user an interface that allows to modify the simulator behaviour during the simulation or to simulate possible failure .”) [Examiner note: as per the claim interpretations, not all failure situations will be of equal risk or have equal importance to the operator]. 
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including functionality for altering the severity of the anomalies that occur during simulation as taught by Tramontana. The motivation for doing so would have been to determine the behavior of the simulation under the worst possible anomaly scenarios and its ability to handle them and make modifications to the environment based on them, as these anomalies require the highest amount of consideration in order to maintain the integrity of the environment.

	Regarding claim 5, Ismael in view of Tramontana disclose the system of claim 1. 
	Ismael does not explicitly disclose the acceleration engine to simulate the scenario associated with the detected anomaly at a more frequent occurrence than the scenario occurs in the real environment.
	Tramontana discloses the acceleration engine to simulate the scenario associated with the detected anomaly at a more frequent occurrence than the scenario occurs in the real environment (Tramontana, Column 4 lines 13-19 “Such settings can be executed by the personnel by imposing specific state conditions to various operating units at the beginning of the execution cycle of the control and command logical engine, being possible, by means of a suitable scheduling, to provide also conditions wherein one or more operating units are non-operating or operating in an anomalous way.”) [Examiner note: as per the claim interpretations, .
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including functionality for altering the number of anomalies that occur in a scenario as taught by Tramontana. The motivation for doing so would have been to determine the behavior of the simulation while a high number of anomalies are occurring and its ability to handle them and make modifications to the environment based on them, as the ability of the environment to maintain its integrity while a high number of anomalies occur is important for safe operation in many environment settings.

	Regarding claim 6, Ismael discloses a non-transitory machine-readable medium storing instructions executable by a processor (Column 20, lines 10-13 “A non-transitory computer readable storage medium having stored thereon instructions executable by a processor for performing a method for detecting malicious network content”) and that the instructions are executable to predict a plurality of anomalies within a system using collected monitoring
data from a real system environment (Ismael, Column 2 lines 58-61 “Network content
can be monitored and analyzed using a set of heuristics. The heuristics identify suspicious network content communicated over a network.”) and simulate, within an environment simulation, conditions in which the predicted plurality of anomalies occurs (Ismael, Column 7 lines 59-65 “Virtual environment applications can be configured and controlled to replicate the processing of suspicious content data. For example, when replaying suspicious content data,

environment application in response to the request.”) and modify a device within the system to be adaptive to the at least one of the predicted plurality of anomalies based on the solution (Ismael, Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious network content associated with the malicious content data at step 815.” and lines 27-31 “The generated heuristic is then provided to heuristic module 130 within system 125 at step 820. Once provided to heuristic module 130, the heuristic module 130 may apply the heuristic to network data retrieved by network tap 115 and provided to malicious network content detection system 125.”).
	Ismael does not explicitly disclose that instructions to accelerate the conditions within the environment simulation or determine a solution to at least one of the predicted plurality of anomalies using information collected during the accelerated conditions.
	Tramontane discloses instructions to  accelerate the conditions within the environment simulation (Tramontana, Column 12 lines 50-57 “In each cycle the Boolean equations which formed the control and command logical program are recalculated. In the program of the device according to the invention, the user can set any cycle time corresponding to a real number. To this end, the quick button 810 or the menu command cause the opening of a window for setting the cycle time wherein it is possible to specify a cycle time.”) and  determine a solution to at least one of the predicted plurality of anomalies using information collected during the accelerated conditions (Tramontane, Column 6 lines 30-35 “By means of the device according to the invention, since it is a node that is part of a control and command and commanding the plant to realize, on the plant itself, the choice that offers the best solution among the possible choices”) 
	Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including instructions to decrease the time in which anomalous virtual scenarios occur below that of the real environment as taught by Tramontana. The motivation for doing so would have been that simulating scenarios in real-time would take an impractically long time for some real environments. Furthermore, it would have been obvious to include instructions to determine a solution to a detected anomaly as taught by Tramontana. The motivation for doing so would have been to implement and test this solution in either the virtual or real environment to determine its ability to handle future anomalies of the same kind.  

	Regarding claim 7, Ismael in view of Tramontana disclose the medium of claim 6. 
	Ismael does not explicitly disclose instructions to determine a temporary solution to the at least one of the predicted plurality of anomalies.
	Tramontane discloses instructions to determine a temporary solution to the at least one of the predicted plurality of anomalies (Tramontane, Column 29 line 66 – Column 30 line 3 “it is possible the device is further configured to simulate several intervention and command possibilities to be executed on the railway plant, thereby indicating an optimal choice among the several intervention and command possibilities.”) [Examiner note: as per the claim 
		Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including instructions to determine a temporary solution to an anomaly scenario as taught by Tramontana. The motivation for doing so would have been to find a solution quickly and modify the real environment accordingly to provide some protection against the anomaly while searching for a better solution.
	Regarding claim 8, Ismael in view of Tramontana disclose the medium of claim 6. 
	Ismael does not explicitly disclose instructions to determine a permanent solution to the at least one of the predicted plurality of anomalies.
	Tramontana discloses instructions to determine a permanent solution to the at least one of the predicted plurality of anomalies (Tramontane, Column 29 line 66 – Column 30 line 3 “it is possible the device is further configured to simulate several intervention and command possibilities to be executed on the railway plant, thereby indicating an optimal choice among the several intervention and command possibilities.”) [Examiner note: as per the claim interpretations, the optimal choice would be the permanent solution that is used indefinitely].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including instructions to determine a permanent solution to an anomaly scenario as taught by Tramontana. The motivation for doing so would have been to find a best solution to be used 
	
	Regarding claim 9, Ismael in view of Tramontana disclose the medium of claim 6. 
	Ismael discloses instructions to simulate the conditions based on trends detected in the real environment using the collected monitoring data (Ismael, Column 2 lines 58-61 “Network con-tent can be monitored and analyzed using a set of heuristics. The heuristics identify suspicious network content communicated over a network.” and Column 3 lines 7-10 “An embodiment detects malicious network content by receiving network content detected to be suspicious. A virtual environment component within a virtual environment is then configured to mimic a real application.”).

	Regarding claim 10, Ismael in view of Tramontana disclose the medium of claim 6.
	Ismael does not explicitly disclose instructions to simulate the conditions at a rate faster than occurs in the real environment or to simulate the conditions at a level more severe than occurs in the real environment or to simulate the conditions at a more frequent occurrence than in the real environment.
	Tramontana discloses instructions to simulate the conditions at a rate faster than occurs in the real environment (Tramontana, Column 12 lines 50-57 “In each cycle the Boolean equations which formed the control and command logical program are recalculated. In the program of the device according to the invention, the user can set any cycle time corresponding to a real number. To this end, the quick button 810 or the menu command cause to simulate the conditions at a level more severe than occurs in the real environment (Tramontana, Column 14 lines 51-55 “Control: Such variables are used to control the simulator behaviour. These variables are associated to buttons to offer the user an interface that allows to modify the simulator behaviour during the simulation or to simulate possible failure situations.”) and to simulate the conditions at a more frequent occurrence than in the real environment (Tramontana, Column 4 lines 13-19 “Such settings can be executed by the personnel by imposing specific state conditions to various operating units at the beginning of the execution cycle of the control and command logical engine, being possible, by means of a suitable scheduling, to provide also conditions wherein one or more operating units are non-operating or operating in an anomalous way.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by including instructions to decrease the time in which anomalous virtual scenarios occur below that of the real environment as taught by Tramontana. The motivation for doing so would have been to test and/or validate the virtual environment’s state in response to being stressed by extreme anomalous conditions. Furthermore, it would have been obvious to include instructions to alter the severity of the anomalies that occur during simulation as taught by Tramontana. The motivation for doing so would have been to determine the behavior of the simulation under the worst possible anomaly scenarios and its ability to handle them and make modifications to the environment based on them, as these anomalies require the highest amount of consideration in order to maintain the integrity of the environment. Furthermore, it would have Tramontana. The motivation for doing so would have been to determine the behavior of the simulation while a high number of anomalies are occurring and its ability to handle them and make modifications to the environment based on them, as the ability of the environment to maintain its integrity while a high number of anomalies occur is important for safe operation in many environment settings.

	Regarding claim 11, Ismael discloses a method for environment simulation (Ismael, Column 2 lines 56-58 “The behavior of one or more virtual environment components
which process network content in a virtual environment is used to identify malicious network content”) and that the method comprises monitoring data collected from a system in a real environment (Ismael, Column 3 line 65 – Column 4 line 3 “Network content can be monitored and analyzed using a set of heuristics. The heuristics can identify suspicious network content communicated over a network between two or more computing devices. The suspicious network content can further be analyzed in a virtual environment.” and Column 4 lines 25-32 “The behavior of the virtual environment browser application is monitored while it is processing suspicious network content. When the actual or observed behavior of the virtual environment browser application differs from an expected behavior for the browser application, the suspicious network content processed by the virtual environment browser application can be designated as malicious network content.”) and detecting anomalies in the data and building predictions based on a trend determined during the monitoring (Ismael, Column 3 lines 7-16 “An embodiment detects malicious network content by receiving network . Suspicious
network content can be identified as malicious network content based on a behavior for the virtual environment 15 component.”) and simulating a portion of the real environment, such that the at least a portion is relevant to the detected anomalies (Ismael, Column 7 lines 59-65 “Virtual environment applications can be configured and controlled to replicate the processing of suspicious content data. For example, when replaying suspicious content data,
the virtual environment application can be controlled to submit a request for data over a virtual network. At least a portion of the suspicious content data is transmitted to the virtual
environment application in response to the request.”) and fixing the abnormal behavior (Ismael, Column 4 lines 48-53 “Furthermore, if a setting, parameter, or other aspect of the virtual environment operating system is changed (or attempted to be changed) improperly, the current detection system may
immediately generate a signature and apply the signature against future network content.“ and Column 14 lines 49-56 “In addition to providing heuristics against subsequent or future malicious network content, measures may be taken to remove the malicious network content from computing systems which have already been infected by the content. Script code is created for disinfecting live environment components at step 825. The script code is generated for the purpose of restoring a real environment component from damage caused by the malicious network content.”) [Examiner note: as per the claim interpretations, repairing modifying the portion of the real environment to adapt to the abnormal behavior (Ismael , Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious network content associated with the malicious content data at step 815.” and lines 27-31 “The generated heuristic is then provided to heuristic module 130 within system 125 at step 820. Once provided to heuristic module 130, the heuristic module 130 may apply the heuristic to network data retrieved by network tap 115 and provided to malicious network content detection system 125.”).
	Ismael does not explicitly disclose testing a behavior of the real environment in the environment simulation at a time of anomaly detection while accelerating the trend.
	Tramontane discloses testing a behavior of the real environment in the environment simulation at a time of anomaly detection while accelerating the trend (Tramontane, Column 21 lines 28-32 “Referring to a further advantageous feature, the device according to the invention may comprise also a function for executing different automatic test backgrounds both on Boolean simulator tool and on the tool used for the final functional test of the plant.” and Column 3 lines 8-11 “Advantageously, the simulation program allows the user to set starting operating conditions of the plant and/or setting situations even anomalous of the plant operating units to verify the plant reaction to these conditions” and Column 10 lines 29-31 “The active-ties to be executed to make the test by means of railway plant simulation are: setting of a system cycle time”) and determining a root cause of an abnormal behavior in the environment simulation in response to determining that accelerating the trend caused the abnormal behavior (Tramontana, Column 3 lines 8-11 “Advantageously, the simulation program allows the user to set starting operating conditions of the plant and/or setting
situations even anomalous of the plant operating units to verify the plant reaction to these conditions” and  Column 32 lines 38-43 “executing a second comparison in relation to the Boolean equations of the control and command logical program and of the plant simulation software, the second comparison being limited to the equations that caused the functional divergences that were found in the first comparison”) [Examiner note: the starting conditions may be set to accelerate the abnormal behavior, and by isolating the equations that caused functional divergences the root cause of the behavior is determined]. 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Ismael to incorporate the teachings of Tramontana by testing the behavior of the real environment in the virtual environment while an anomaly scenario occurs as taught by Tramontana. The motivation for doing so would have been to determine the effect the anomaly has on the environment in order to form solutions for preventing the damage from occurring and repairing damage that has occurred. Furthermore, it would have been obvious to determine a root cause of the abnormal behavior in response to accelerating the trend of abnormal behavior as taught by Tramontana. The motivation for doing so would have been to determine the part of the system to apply a fix to in the virtual and/or real environment (Tramontana, Column 32 lines 44-46 “executing the possible corrective actions thereof and error detections on the Boolean equations identified as responsible for the divergent behavior of the plant.”). 

12, Ismael in view of Tramontana disclose the method of claim 11.
Ismael discloses testing the behavior by streaming data from the real environment to the environment simulation (Ismael, Column 6 lines 57-60 “Replayer 305 replays network content in the virtual environment network 310 by receiving and transmitting communications with virtual environment operating system 315 over virtual environment network 310.” and Column 14 lines 25-26 “malicious network data within a stream of network data received over a network”).

Regarding claim 13, Ismael in view of Tramontana disclose the method of claim 13. 
	Ismael does not explicitly disclose modifying the portion of the real environment before the detected anomalies and the abnormal behavior occur in the real environment.
	Tramontana discloses modifying the portion of the real environment before the detected anomalies and the abnormal behavior occur in the real environment (Tramontana, Column 3 lines 8-11 “Advantageously, the simulation program allows the user to set starting operating conditions of the plant and/or setting situations even anomalous of the plant operating units to verify the plant reaction to these conditions.” and Column 4 lines 43-49 “As a further development it is also possible to provide automatic means that correct the control and command logical program on the base of possible corrections made by the user to the state or command variables modified manually in the presence of a state or command error of a virtual operating unit or of a relay in the corresponding command logical circuit constituted of the virtual model of relay network.”).
Ismael to incorporate the teachings of Tramontana by modifying the real environment in response to simulating anomalous scenarios constructed via testing before the scenarios occur in the real environment as taught by Tramontana. The motivation for doing so would have been to adapt the real environment to anticipated anomalies and prevent the anomalous behavior from ever actually occurring in the real environment. 

	Regarding claim 14, Ismael in view of Tramontana disclose the method of claim 11.
Ismael discloses modifying the portion of the real environment in response to the detected anomalies occurring in the real environment (Ismael, Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious network content associated with the malicious content data at step 815.” and lines 27-31 “The generated heuristic is then provided to heuristic module 130 within system 125 at step 820. Once provided to heuristic module 130, the heuristic module 130 may apply the heuristic to network data retrieved by network tap 115 and provided to malicious network content detection system 125.”).
	
	Regarding claim 15, Ismael in view of Tramontana disclose the method of claim 11.
	Ismael discloses modifying the portion of the real environment in response to the abnormal behavior occurring in the real environment (Ismael, Column 14 lines 15-17 “After collecting network content data, a heuristic is generated to identify the subsequent malicious .
	

Conclusion
18. Claims 1-15 are rejected

19. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biem (US Patent No. 9,218,570 B2) discloses a method of detecting anomalies in an environment and predicting future anomalies.
b. 	Mitchell (Mitchell, Robert et al., “Adaptive Intrusion Detection of Malicious Unmanned Air Vehicles Using Behavior Rule Specifications”, IEEE Transactions on Systems, Man, and Cybernetics: Systems, Vol. 44 No. 5, May 2014) discloses a system for adapting a UAV system to abnormal behavior via simulation.
c. 	Zhou (Zhou, Chunjie et al., “Design and Analysis of Multimodel-Based Anomaly
Intrusion Detection Systems in Industrial Process Automation”, IEEE Transactions on Systems, Man, and Cybernetics: Systems, Vol. 45 No. 10, October 2015) discloses a simulation system for monitoring behavior and detecting anomalous scenarios.

20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL C. VOSS/Examiner, Art Unit 2127                                                                                                                                                                                                        

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127